UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended:September 30, 2011 Commission file number: 0-10997 WEST COAST BANCORP (Exact name of registrant as specified in its charter) Oregon 93-0810577 (State or other jurisdiction I.R.S. Employer Identification Number of incorporation or organization) 5335 Meadows Road – Suite 201, Lake Oswego, Oregon 97035 (Address of principal executive offices)(Zip code) (503) 684-0884 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): [ ] Large Accelerated Filer [ X ] Accelerated Filer [ ] Non-accelerated Filer [ ] Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, no par value: 19,302,070 shares outstanding as ofOctober 31, 2011. Table of Contents PAGE PART I: FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF INCOME 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 52 PART II: OTHER INFORMATION 53 Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 53 Item 3. Defaults Upon Senior Securities 53 Item 4. [Reserved] 53 Item 5. Other Information 53 Item 6. Exhibits 54 SIGNATURES 55 - 2 - PART I: FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) WEST COAST BANCORP CONSOLIDATED BALANCE SHEETS September 30, December 31, (Dollars and shares in thousands, unaudited) ASSETS Cash and cash equivalents: Cash and due from banks $ $ Federal funds sold Interest-bearing deposits in other banks Total cash and cash equivalents Trading securities Investment securities available for sale, at fair value (amortized cost: $810,249 and $645,246, respectively) Federal Home Loan Bank stock, held at cost Loans held for sale Loans Allowance for loan losses ) ) Loans, net Premises and equipment, net Other real estate owned, net Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand $ $ Savings and interest bearing demand Money market Time deposits Total deposits Short-term borrowings - Long-term borrowings Junior subordinated debentures Other liabilities Total liabilities Commitments and contingent liabilities (Note 7) Stockholders' equity: Preferred stock: no par value, 10,000 shares authorized; Series B issued and outstanding: 121 at September 30, 2011 and December 31, 2010 Common stock: no par value, 50,000 shares authorized; issued and outstanding: 19,303 at September 30, 2011 and 19,286 at December 31, 2010 Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. -3 - WEST COAST BANCORP CONSOLIDATED STATEMENTS OF INCOME Three months ended Nine months ended September 30, September 30, (Dollars and shares in thousands, except per share amounts) INTEREST INCOME: Interest and fees on loans $ Interest on taxable investment securities Interest on nontaxable investment securities Interest on deposits in other banks 35 92 Interest on federal funds sold - 1 2 5 Total interest income INTEREST EXPENSE: Savings, interest bearing demand deposits and money market Time deposits Short-term borrowings - Long-term borrowings Borrowings prepayment charge - Junior subordinated debentures Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses NONINTEREST INCOME: Service charges on deposit accounts Payment systems related revenue Trust and investment services revenue Gains on sales of loans Other real estate owned valuation adjustments and (loss) gain on sales ) Impairment losses on securities: Impairment losses on securities - - ) - Non-credit related losses on securities recognized in other comprehensive income - - - Net impairment losses on securities - - ) - Gains on sales of securities - Other noninterest income Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits Equipment Occupancy Payment systems related expense Professional fees Postage, printing and office supplies Marketing Communications Other noninterest expense Total noninterest expense INCOME BEFORE INCOME TAXES PROVISION (BENEFIT) FOR INCOME TAXES ) ) ) NET INCOME $ Basic earnings per share $ Diluted earnings per share $ Weighted average common shares Weighted average diluted shares See notes to consolidated financial statements. -4 - WEST COAST BANCORP
